
	

113 HRES 765 IH: Recognizing the 40th anniversary of passage of the Solar Energy Research, Development, and Demonstration Act of 1974.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 765
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Perlmutter submitted the following resolution; which was referred to the Committee on Science, Space, and Technology
		
		RESOLUTION
		Recognizing the 40th anniversary of passage of the Solar Energy Research, Development, and
			 Demonstration Act of 1974.
	
	
		Whereas, on October 26, 1974, the Solar Energy Research, Development, and Demonstration Act was
			 signed into law in response to the Nation's growing need for additional
			 sources of energy;
		Whereas the law sponsored by Senator Hubert Humphrey, Jr., from Minnesota authorized a Federal
			 program of research, development, and demonstration to assure the
			 utilization of solar energy as a viable source for our national needs;
		Whereas the Act established the Solar Energy Research Institute to perform research functions
			 related to—
			(1)researching and developing a program for resolving the major technical problems inhibiting
			 commercial utilization of solar energy in the United States;
			(2)implementing a research and development program to demonstrate the technological means for securing
			 and utilizing the solar energy resource base; and
			(3)initiating a program to design and construct facilities to demonstrate the feasibility of utilizing
			 the various forms of solar energy;
			Whereas in March 1977, after 2 years of highly competitive bidding, acting Administrator Robert Fri
			 selected Golden, Colorado, as the site for the Solar Energy Research
			 Institute;
		Whereas the Solar Energy Research Institute officially began operating in July 1977, just a few
			 months before becoming part of the new Department of Energy;
		Whereas in 1978, President Jimmy Carter was the first United States President to visit the lab;
		Whereas in 1991, President George H.W. Bush elevated Solar Energy Research Institute to a National
			 Laboratory;
		Whereas today the National Renewable Energy Laboratory a world-class research facility in Golden,
			 Colorado, is home to prominent scientists, engineers, research
			 technicians, across many fields and disciplines;
		Whereas the National Renewable Energy Laboratory has won 57 Research & Development 100 Awards and received various other scientific and technical society honors; and
		Whereas today, the National Renewable Energy Laboratory is a national and international leader in
			 research to develop efficient and economic solar, wind, biomass, and other
			 clean energy technologies: Now, therefore, be it
	
		That—
			(1)the House of Representatives—
				(A)calls upon the people of the United States to recognize the 40th anniversary of the passage of the
			 Solar Energy Research, Development, and Demonstration Act of 1974; and
				(B)recognizes the vital research and work that has been and is currently being done at the National
			 Renewable Energy Laboratory to improve renewable energy and energy
			 efficiency technologies across the United States; and
				(2)it is the sense of the House of Representatives that the United States should make a commitment to
			 provide adequate funding to support the National Renewable Energy
			 Laboratory as it continues to provide important research for new clean
			 energy technologies to benefit the citizens of the United States.
			
